DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 
Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/ JP2016/080369, filed 10/13/2016. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 2015-204680, filed on 10/16/2015 in Japan.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the protein is a blocking peptide fragment”. The metes and bounds of the terminology “a blocking peptide fragment” are unclear. 
The specification does not contain a specific or limiting definition for “blocking peptide fragment”. 
From the specification at [0021]: 
More preferably, the microorganism-derived protein is a Blocking Peptide Fragment
From the specification at [0048]:
After 200 l of an aqueous solution of 0.3 wt % Blocking Peptide Fragment (produced by Toyobo Co., Ltd.) (hereinafter sometimes referred to as BPF)…

Thus, the specification on one hand uses the terminology “blocking peptide fragment” to refer to a specific product as produced by Toyobo Co., Ltd. On the other hand, the specification does not contain a limiting definition; and the terminology “blocking peptide fragment” is generic in tone. Furthermore, the specification and claims refer to “a” blocking peptide fragment, implying that there might be more than one such blocking peptide fragment (i.e. a genus). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (CN102192983, IDS entered on 12/31/2019) in view of Yokokawa et al. (EP 2 728 356 A1), Kuroita et al. (U.S. 2006/0183173), and Self et al. (U.S. 2010/0209295 A1).
Ma et al. is not in the English language; however, machine translations as retrieved from https://worldwide.espacenet.com/patent/search/family/044601452/publication/CN102192983B?q=pn%3DCN102192983B are attached (33 pages total).
Ma et al. teach an immunochromatographic test strip for quickly quantifying antigen or antibody (see, e.g., abstract and numbered page 1 of the attached machine translation). The test strip includes a Fusion5 membrane containing a microsphere area in which detection/ test microspheres and quality control microspheres. The test microspheres contain antibodies against the antigen to be tested (i.e., detection reagent that specifically binds to the analyte) and the quality control microspheres contain biotin-labeled protein, which reads on the instantly recited “control line detection reagent”. The microspheres are mixed in buffer and sprayed to the 
Ma et al. further teach that the test strip also contains nitrocellulose membrane having a detection line (T line) and a quality control line (C line), wherein the T line contains fixed/ coated antibody against the antigen to be tested (i.e., immobilized antibody for capturing the analyte) and the control line is coated with avidin or streptavidin (i.e., immobilized antibody for capturing the biotin-labeled control line detection reagent). See numbered pages 3-5 and 17 of the machine translation. 
The antigen molecules in the sample first pass through the T-line 7 and then advance to the C-line 8 (machine translation at numbered pages 6 and 17, and Fig. 1), thereby reading on the T-line antibody being immobilized “upstream” and the C-line antibody being immobilized “downstream”.
Furthermore, Ma et al. teach as above that the quality control microspheres are fluorescent microspheres coated with biotin-labeled protein, thereby reading on detection particles having a biotin-labeled protein bound thereto (see numbered pages 3-7 of the machine translation). Ma et al. exemplify bovine -globulin (BGG) and bovine serum albumin (BSA) as the biotin-labeled protein (numbered pages 3 and 7-8 of the machine translation).
In summary, Ma et al. teaches an immunochromatographic test device substantially as claimed, in which control microspheres having a biotin-labeled protein bound thereto are used.
Ma et al. exemplify bovine -globulin (BGG) and bovine serum albumin (BSA) as the biotin-labeled protein, but also envision that other proteins labeled with biotin can also be used for the quality control microspheres. The biotin-labeled protein may be any protein that can be 
However, Ma et al. does not teach that the biotin-labeled protein is a blocking peptide fragment or that the test piece includes an antibody for specifically capturing the control line detection agent particles having biotin-labeled protein bound thereto (i.e., antibiotin antibody).
Yokokawa et al. teach blocking agents of biological origin including bovine serum albumin (BSA) and blocking peptide fragment ([0003], [0009], [0028]; claims 2, 8, and 18). Yokokawa et al. further teach that blocking peptide fragment (also known as BPF, manufactured by TOYOBO) corresponds to amino acids 419 to 607 of DnaK [0028].
Kuroita et al. discuss how conventionally, proteins such as albumin and casein derived from bovine (i.e., BSA) have been widely used as blocking agents for immunoassays. However, Kuroita et al. teach that such conventional blocking agents have disadvantages, including that recombinant production is not practical. See [0002]-[0005], [0072].
To address these disadvantages, Kuroita et al. teach proteins providing improved blocking efficiency useful as blocking reagents, including the polypeptide consisting of amino acids 419-607 of DnaK (see especially title, abstract, [0001], Fig. 15, [0033], [0054], [0126]-[0127], [0130], [0133], [0151]-[0155], [0160]-[0162], claim 13). Kuroita et al. teach that the sequence of the DnaK protein is shown in SEQ ID NO:1 [0120], and it can be seen that Kuroita’s SEQ ID NO:1 is identical to the instantly disclosed SEQ ID NO:1.
Kuroita et al. teach advantages insofar as this protein can be produced by recombinant technology and has excellent/remarkable blocking efficiency (see, e.g., [0001], [0003]-[0005], [0036], [0054], [0126]). Kuroita et al. specifically compared the blocking efficiencies of BSA 
Self et al. also pertains to test strip devices which include a control, specifically a control having particles (gold) labeled with biotin-labeled BSA, akin to the biotin-labeled BSA-coated microspheres of Ma et al. See Self et al. for example at [0021], [0058], [0061], [0067], [0071]. Self et al. teach that biotin is used together with a binding partner such as avidin or anti-biotin antibody [0061]. A line of immobilized anti-biotin antibody can then bind to the particles labeled with biotin in order to produce a visible signal [0061], [0067].
It would have been obvious to one of ordinary skill in the art to have substituted blocking peptide fragment/ DnaK 419-607, as taught by Yokokawa et al. and Kuroita et al., for BSA as the biotin-labeled protein in the test strip device of Ma et al. in order to achieve the same purpose, namely to provide a biotin-labeled protein for coating onto control microspheres, and further because blocking peptide fragment/ DnaK 419-607 was known to be advantageous insofar as it can be produced by recombinant technology and also has excellent blocking ability; superior as compared with BSA. Thus, one skilled in the art would have been motivated to substitute BPF for BSA for the convenience of recombinant production and because BPF was recognized to have superior blocking efficiency as compared with BSA.
As an additional rationale for obviousness: the Courts have ruled that art-recognized equivalence between embodiments provides a strong case of obviousness in substituting one material for another.  See MPEP 2144.06.
In regards to the instant application, the teachings of Yokokawa et al. and Kuroita et al. indicate that BSA (as in Ma et al.) as well as blocking peptide fragment/ DnaK 419-607 were recognized in the prior art to be functional equivalents useful for the same purpose. 

Therefore, it would also have been obvious to one of ordinary skill in the art to have substituted blocking peptide fragment/ DnaK 419-607, as taught by Yokokawa et al. and Kuroita et al., for BSA as the biotin-labeled protein in the test strip device of Ma et al. in order to achieve the same purpose, namely to provide a biotin-labeled protein for coating onto control microspheres. In addition, one skilled in the art would have had a reasonable expectation of success because Ma et al. taught that other proteins besides BGG and BSA can be used as the biotin-labeled protein.
The teachings of Self et al. indicate that either avidin (as in Ma et al.) or alternatively anti-biotin antibody were recognized in the prior art to be functional equivalents suitable for the same purpose of serving as a binding partner for biotin, and specifically for use as a control means immobilized on a test strip for capturing biotin-labeled particles. 
It would have been further obvious to one of ordinary skill in the art to substitute immobilized antibiotin antibody for the avidin or streptavidin at the capture line in the test strip of Ma et al. in order to achieve the same purpose, namely to capture the biotin-labeled control microspheres at the control line. 
One skilled in the art would have had a reasonable expectation of success as Self et al. explicitly teaches that antibiotin antibody is a binding partner of biotin and can be used in the same way as avidin; and further exemplify successful capture of biotin-labeled particles using antibiotin antibody. 
latex particles ([0006], see for example machine translation on page 1, third paragraph).

Claims 1, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (CN102192983, IDS entered on 12/31/2019) in view of Soldo et al. (U.S. 2008/0176340 A1), and Self et al. (U.S. 2010/0209295 A1).
Ma et al. is not in the English language; however, machine translations as retrieved from https://worldwide.espacenet.com/patent/search/family/044601452/publication/CN102192983B?q=pn%3DCN102192983B are attached (33 pages total).
Ma et al. teach an immunochromatographic test strip for quickly quantifying antigen or antibody (see, e.g., abstract and numbered page 1 of the attached machine translation). The test strip includes a Fusion5 membrane containing a microsphere area in which detection/ test microspheres and quality control microspheres. The test microspheres contain antibodies against the antigen to be tested (i.e., detection reagent that specifically binds to the analyte) and the quality control microspheres contain biotin-labeled protein, which reads on the instantly recited “control line detection reagent”. The microspheres are mixed in buffer and sprayed to the microsphere area of the membrane, which is subsequently dried, thereby reading on a conjugation pad impregnated with a detection reagent and a control line detection reagent as claimed (see, e.g., numbered pages 1-4 and 17-18 of the machine translation).
Ma et al. further teach that the test strip also contains nitrocellulose membrane having a detection line (T line) and a quality control line (C line), wherein the T line contains fixed/ 
The antigen molecules in the sample first pass through the T-line 7 and then advance to the C-line 8 (machine translation at numbered pages 6 and 17, and Fig. 1), thereby reading on the T-line antibody being immobilized “upstream” and the C-line antibody being immobilized “downstream”.
Furthermore, Ma et al. teach as above that the quality control microspheres are fluorescent microspheres coated with biotin-labeled protein, thereby reading on detection particles having a biotin-labeled protein bound thereto (see numbered pages 3-7 of the machine translation). Ma et al. exemplify bovine -globulin (BGG) and bovine serum albumin (BSA) as the biotin-labeled protein (numbered pages 3 and 7-8 of the machine translation).
In summary, Ma et al. teaches an immunochromatographic test device substantially as claimed, in which control microspheres having a biotin-labeled protein bound thereto are used.
Ma et al. exemplify bovine -globulin (BGG) and bovine serum albumin (BSA) as the biotin-labeled protein, but also envision that other proteins labeled with biotin can also be used for the quality control microspheres. The biotin-labeled protein may be any protein that can be labeled with biotin and which does not interfere with biotin/avidin binding (numbered pages 3 and 9 of the machine translation).
However, Ma et al. does not teach that the biotin-labeled protein is a blocking peptide fragment or that the test piece includes an antibody for specifically capturing the control line detection agent particles having biotin-labeled protein bound thereto (i.e., antibiotin antibody).

Soldo et al. indicate that either BSA or a fragment of BSA can also be used as the biotinylated support coupler, coated onto particles (ibid, see for example at [0009], [0011], and claim 36). 
The claim terminology a blocking peptide fragment is not specifically defined in the instant application. Thus, it is not clear if this terminology is limited to a specific peptide fragment, or alternatively if the claim encompasses any peptide fragment having the function of blocking. See § 112(b) rejection above.
A fragment of BSA, as taught by Soldo et al., reads on the instantly recited “blocking peptide fragment” when this terminology is given its broadest reasonable interpretation, insofar as such fragments occupy space on the particle surface, and thus would block other proteins from binding thereto. See depiction in Fig. 4.
Self et al. also pertains to test strip devices which include a control, specifically a control having particles (gold) labeled with biotin-labeled BSA, akin to the biotin-labeled BSA-coated microspheres of Ma et al. See Self et al. for example at [0021], [0058], [0061], [0067], [0071]. Self et al. teach that biotin is used together with a binding partner such as avidin or anti-biotin antibody [0061]. A line of immobilized anti-biotin antibody can then bind to the particles labeled with biotin in order to produce a visible signal [0061], [0067].
per se as the biotin-labeled protein in the test strip device of Ma et al. in order to achieve the same purpose, namely to provide a biotin-labeled protein for coating onto the microspheres. 
The Courts have ruled that art-recognized equivalence between embodiments provides a strong case of obviousness in substituting one material for another.  See MPEP 2144.06.
In regards to the instant application, the teachings of Soldo et al. indicate that BSA (as in Ma et al.) as well as a fragment of BSA were recognized in the prior art to be functional equivalents useful for the same purpose. 
Furthermore, the instant the specification teaches that BSA and a blocking peptide fragment can be applied in lieu of one another and does not set forth a reason for choosing one specific embodiment over another.
Therefore, it would also have been obvious to one of ordinary skill in the art to have substituted blocking a fragment of BSA, i.e. a blocking peptide fragment, as taught by Soldo et al., for BSA per se as the biotin-labeled protein in the test strip device of Ma et al. in order to achieve the same purpose, namely to provide a biotin-labeled protein for coating onto control microspheres. In addition, one skilled in the art would have had a reasonable expectation of success because Ma et al. taught that other proteins besides BGG and BSA can be used as the biotin-labeled protein.
The teachings of Self et al. indicate that either avidin (as in Ma et al.) or alternatively anti-biotin antibody were recognized in the prior art to be functional equivalents suitable for the same purpose of serving as a binding partner for biotin, and specifically for use as a control means immobilized on a test strip for capturing biotin-labeled particles. 

One skilled in the art would have had a reasonable expectation of success as Self et al. explicitly teaches that antibiotin antibody is a binding partner of biotin and can be used in the same way as avidin; and further exemplify successful capture of biotin-labeled particles using antibiotin antibody. 
With respect to claims 10-11, Ma et al. teach that their invention uses “time-resolved fluorescent latex microsphere labeling”, thereby making clear that their detection particles are fluorescent latex particles ([0006], see for example machine translation on page 1, third paragraph).

Claims 10-11 are also rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (CN102192983, IDS entered on 12/31/2019) in view of Yokokawa et al., Kuroita et al. (U.S. 2006/0183173), and Self et al. as applied to claims 1 and 6 above, and further in view of Ekins (U.S. 5,834,319); or, in the alternative, as being unpatentable over Ma et al. in view of Soldo et al. and Self et al. as applied to claims 1 and 6 above, and further in view of Ekins (U.S. 5,834,319).
Ma et al., Yokokawa et al., Kuroita et al., Soldo et al. and Self et al. are as discussed in detail above, which teach an immunochromatographic test piece substantially as claimed. Ma et al. does teach “time-resolved fluorescent latex microsphere labeling” (emphasis added), however the present rejection is also being made in the interest of compact prosecution. Ma et al. 
It was known that fluorescent microspheres can be fabricated using latex microspheres, including for the purpose of time-resolved fluorescence assay.
See for example Ekins at col. 2, lines 55-67; col. 7, lines 5-25. 
Therefore, even notwithstanding the teachings of Ma et al., it would also have been obvious to employ fluorescent microspheres made of latex as the fluorescent microspheres for the test piece of Ma et al., Yokokawa, Kuroita et al. and Self (or alternatively, for the test piece of Ma et al., Soldo et al., and Self). The selection of a known material for its known purpose would have been obvious.

Response to Arguments
With respect to the § 103 rejections, Applicant argues that it would not have been obvious to replace BSA with BPF as the biotin-labeled protein coated on the quality control microspheres of Ma et al. Applicant argues that Ma uses BSA as a spacer, whereas Yokokawa teaches BSA and BPF as a blocking agent. Reply, pages 4-5. 
Initially, Ma et al. do not describe BSA as a “spacer” (this is the Applicant’s terminology, not that of Ma et al.). Ma et al. exemplify BGG and BSA as suitable biotin-labeled proteins, and envision that other proteins labeled with biotin can also be used for the quality control microspheres. The biotin-labeled protein may be any protein that can be labeled with biotin and which does not interfere with biotin/avidin binding (Ma et al., see numbered pages 3 and 9 of the machine translation).

Put another way, BFF is often mentioned in the prior art along with BSA, and specifically as proteins that (like BSA) do not specifically react in assays. This is the same purpose for which Ma et al. used their biotin-labeled protein. Thus, the ordinary artisan would have found it obvious to select BFF as this protein would also be expected not to interfere with not interfere with biotin/avidin binding.
Applicant argues that Yokoyawa neither teaches nor suggests the ability of BPF to bind to biotin, which is unpersuasive because Ma et al. call for a biotinylated protein (a protein labeled with biotin), not a protein that binds biotin. It was readily known how to biotinylate proteins.
Applicant further argues that it would not have been expected that BPF is excellent as compared with BSA and BGG in terms of higher color development intensity and less variation in color development. See Reply, pages 6-7. Applicant argues that a person skilled in the art would not have expected based on the cited art that BPF would be excellent as compared with BSA and BGG as a component of control line reagents. Applicant has filed a Declaration under 37 CFR 1.132 by inventor Matsuo in support of these arguments for unexpected results.
The Declaration under 37 CFR 1.132 filed 4/23/2021 is insufficient to overcome the rejection of claims 1, 6, and 10-11 based upon 35 U.S.C. 103 as set forth in the last Office action 
Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)). 
The evidence compares results for detecting hCG when using BGG-biotin particles, BSA-biotin particles, and “BPF”-biotin particles. Specifically the Declaration concludes:

    PNG
    media_image1.png
    595
    811
    media_image1.png
    Greyscale

However, it is not clear that the claims are limited to the same “BPF” peptide reported in the Declaration. As discussed in the § 112(b) rejection above, the claims recite “a” blocking peptide fragment, which implies a genus encompassing multiple peptide fragments. In other words, identity of the “BPF” of the Declaration is not described in any detail, and it is not clear that the claims are limited to this same “BPF”; instead, the claims might encompass multiple different blocking peptide fragments other than the one described in the Declaration. 
Furthermore, in the Declaration, the color development was apparently via gold colloid particles, but the claims are not so limited. The claims do not require, for example, that the detection particles are colored. Thus, the observed differences relating to color development are not commensurate in scope with the claim, which would also encompass for example detection particles made of other materials or labeled with non-colored labels. It has not been reasonably established that the observed differences in color development and coefficient of variation would apply to any type of detection particle.
The claims are also not limited to a test piece containing anti-biotin antibody. The claims are also not limited to a test piece for detecting hCG, but would encompass detection of any analyte.  
For at least these reasons, the showing is not commensurate in scope with the claims.

With respect to the observation that the BPF-biotin particles had “increased color line intensity”, shown as increased reflection absorbance, Yokokawa et al. as above teaches BPF identified as amino acids 419-607 of DnaK, thus a protein of 187 amino acids in length; while BSA was well known in the prior art to contain over 500 amino acids.
Vogler (“Protein adsorption in three dimensions”, Biomaterials Volume 33, Issue 5,
2012, Pages 1201-1237, https://doi.org/10.1016/j.biomaterials.2011.10.059) discuss factors that influence protein adsorption on surfaces, teaching that “Size matters” (Table 1 at top). Higher molecular weight proteins adsorb to a particular surface at greater mass, but more moles of the smaller protein adsorb than the larger protein (section 3.2.1). This is “a natural outcome of the fact that bigger proteins weigh more than smaller proteins but more smaller molecules can fit on a unit surface area than bigger proteins” (ibid).
	Thus, it would have been reasonably expected that BPF, being a smaller molecule than BSA, would adsorb more moles onto particles and thus have more biotin units available for binding and color development.
	Regarding the second property, coefficient of variation on the control line, this difference in results is not foreseen by Vogler. However, the results are not commensurate in scope with the claims for reasons above.
	For all of these reasons, it is maintained that the evidence of non-obviousness fails to outweigh the evidence of obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokokawa et al. (U.S. 2015/0301038 A1) is cited as the U.S. counterpart of Yokokawa et al. (EP 2 728 356 A1), relied upon above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699